Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to patent application as filed on 1/6/2021 which is a 371 of PCT/US18/41148 filed 7/6/2018. 
This action is made Non-Final.

	Claims 1 – 23 are pending in the case. Claims 1, 16 and 20 are independent claims. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/17/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
	The drawings filed on 1/6/2021 have been accepted by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (USPUB 20150088888 A1 from IDS filed 9/17/2021) in view of Hofman (USPUB 20180357562 A1 filed Jun. 12, 2017).

Claim 1:
Brennan teaches A method implemented by a processing device, the method comprising: identifying a text region in an electronic document (0085-86: “annotations may be used as a basis for defining multi-dimensional patterns for identifying candidate sections and/or candidate actual or inferred section headings within a document…patterns may be applied to the text in the document to identify portions of the text that are likely to be actual section headings”); determining, by the processing device, that the text region comprises a candidate text portion that is a candidate for applying a formatting suggestion in accordance with a formatting type, wherein the determining is based on a comparison of the text region with a plurality of predetermined patterns (0085-87: “annotations may be used as a basis for defining multi-dimensional patterns for identifying candidate sections and/or candidate actual or inferred section headings within a document…patterns may be applied to the text in the document to identify portions of the text that are likely to be actual section headings…if a portion of text is identified as matching the pattern specified, then the portion of text may be identified as a candidate section heading and appropriate pointers or identifiers of the portion of ; identifying, among a plurality of stored text records, a stored text record that corresponds to the candidate text portion, wherein the plurality of stored text records comprises additional text regions that previously had been determined to have satisfied at least one of the plurality of predetermined patterns (0076-84: “conceptual annotations…are based on one or more input ontologies...ontologies may comprise key domain dependent or independent ontologies...formal representations of knowledge as a set of concepts within a domain, and the relationships between pairs of concepts, to thereby model a document…associating a particular portion of text with a particular concept in an ontology”); confirming whether the formatting type is appropriate for the candidate text portion based on individual word matches between the candidate text portion and the stored text record (0076-90: Brennan discusses techniques of direct text matching candidate texts with previously established patterns).
Brennan, by itself, does not seem to completely teach a formatting type of a plurality of formatting types; and responsive to confirming that the formatting type is appropriate for the candidate text portion, generating a notification to a user of the electronic document of the formatting suggestion according to the formatting type.
The Examiner maintains that these features were previously well-known as taught by Hofman.
Hofman teaches a formatting type of a plurality of formatting types (0010: “the user can select one of the plurality of suggested formatting changes”); and responsive to confirming that the formatting type is appropriate for the candidate text portion, generating a notification to a user of the electronic document of the formatting suggestion according to the formatting type (0056-58: “generate a relevancy report that provides the predicted levels of interest…for each segment of the…user content…enable users each suggested formatting change is associated with a particular .
Brennan and Hofman are analogous art because they are from the same problem-solving area, optimizing content of an electronic document.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brennan and Hofman before him or her, to combine the teachings of Brennan and Hofman. The rationale for doing so would have been to obtain the benefit of making a plurality of formatting determinations regarding the content of an electronic document.
Therefore, it would have been obvious to combine Brennan and Hofman to obtain the invention as specified in the instant claim(s).

Claims 2, 17 and 21:
Brennan teaches identifying metadata associated with a word of the stored text record that matches a corresponding word of the candidate text portion; annotating the candidate text portion with the metadata; providing, to a trained machine learning model, first input comprising the annotated candidate text portion; and obtaining, from the trained machine learning model, one or more outputs identifying (i) a format identifier indicative of the formatting type, and (ii) a level of confidence that the formatting type is appropriate for the candidate text portion (0074-87: “metadata may include annotations for the documents…associations of sections of text with section headings may be codified in metadata associated with the documents…structural annotations are identified by the section text/heading correlation…in the portion of content…structural annotations…may be automatically or manually entered into a document or the document’s metadata…content…that is to be sectioned, is annotated with both structural and conceptual annotations…may operate entirely based on the identification of concepts within the content of the document itself using previously defined 

Claims 3, 18 and 22:
Brennan teaches confirming whether the formatting type is appropriate for the candidate text portion is based on the level of confidence that the formatting type is appropriate for the candidate text portion (0087).

Claims 4, 19 and 23:
Brennan teaches determining whether the level of confidence that the formatting type is appropriate for the candidate text portion satisfies a threshold level of confidence; and responsive to determining that the level of confidence satisfies the threshold level, confirming that the formatting type is appropriate for the candidate text portion (0072-73).

Claim 5:
Brennan teaches the metadata indicates a heading level associated with the word of the stored text record (0023 and 0031).


Claim 6:
Brennan teaches identifying a count associated with the word of the stored text record, wherein the count is indicative of a number of occurrences of the word in the plurality of stored text records; and determining whether the count associated with the word of the stored text record satisfies a threshold number, wherein the candidate text portion is annotated with the metadata associated with the word of the stored text record responsive to determining that the count satisfies the threshold number (0026: “identify a section heading in the content…identifying the section heading as a sentence containing a single word, or a small number of words less than a predetermined threshold number of words…other more sophisticated attempts to identify section headers…may use…pattern rules based on known section heading keywords”).

Claim 7:
Brennan teaches providing, to the trained machine learning model, second input comprising a remaining text portion of the text region (0077, 0085 and 0087).

Claim 8:
Brennan teaches based on an acceptance by the user of the formatting suggestion, updating the stored text records and providing the candidate text portion with the applied formatting suggestion for presentation in the electronic document (0056-58).


Claim 9:
Brennan, by itself, does not seem to completely teach determining that the text region comprises the candidate text portion that is the candidate for applying the formatting suggestion in accordance with the formatting type of the plurality of formatting types is performed concurrently with the user editing the electronic document.
The Examiner maintains that these features were previously well-known as taught by Hofman.
Hofman teaches determining that the text region comprises the candidate text portion that is the candidate for applying the formatting suggestion in accordance with the formatting type of the plurality of formatting types is performed concurrently with the user editing the electronic document (0074: “upon user selection of any such suggested formatting change, the Content Optimizer applies that suggested change to the corresponding identified segment…to automatically modify the corresponding arbitrary user content”).
Brennan and Hofman are analogous art because they are from the same problem-solving area, optimizing content of an electronic document.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brennan and Hofman before him or her, to combine the teachings of Brennan and Hofman. The rationale for doing so would have been to obtain the benefit of presenting the formatting changes as they are accepted.
Therefore, it would have been obvious to combine Brennan and Hofman to obtain the invention as specified in the instant claim(s).


Claim 10:
Brennan teaches comparing the text region in the electronic document to one or more of the plurality of predetermined patterns; and determining that the text region in the electronic document satisfies a predetermined pattern of the plurality of predetermined patterns based on the comparison, wherein the predetermined pattern is associated with the formatting type, wherein the satisfaction of the predetermined pattern indicates that the text region comprises the candidate text portion that is the candidate for applying the formatting suggestion (0085-87).

Claim 11:
Brennan teaches determining whether a text unit of the text region satisfies punctuation criteria, wherein to satisfy the punctuation criteria the text unit ends with a return; determining whether the text unit of the text region satisfies a word frequency threshold; and responsive to determining that the text unit satisfies the word frequency threshold and the punctuation criteria, determining the text region satisfies a first predetermined pattern of the plurality of predetermined patterns (0026-27: determinations are made to identify section headings from a plurality of content including multiple separated portions of text through analysis of the content in the portions of text).

Claim 12:
Brennan teaches determining whether the text unit of the text region comprises initial text of the electronic document; and responsive to determining that the candidate text portion comprises the first sentence of the electronic document, determining the text region satisfies a second predetermined pattern of the plurality of predetermined patterns (0026-27 determinations are made to identify section headings from a plurality of content including multiple separated portions of text through analysis of the content in the portions of text).
Claim 13:
Brennan teaches determining that another text unit of the text region comprises a sentence that precedes the candidate text portion; and responsive to determining that the text unit satisfies the word frequency threshold and the punctuation criteria, and d the other text unit of the text region comprises the sentence that precedes the text unit, determining the text region satisfies a third predetermined pattern of the plurality of predetermined patterns (0026-31: determinations are made to identify section headings from a plurality of content including multiple separated portions of text through analysis of the content in the portions of text).

Claim 14:
Brennan teaches determining that the text region satisfies a bag-of-words model; and responsive to determining that the text region satisfies the bag-of-words model, determining the text region satisfies a fourth predetermined pattern of the plurality of predetermined patterns (0028 and 0030).

Claim 15:
Brennan teaches the plurality of stored text records comprise text of one or more electronic documents edited by the user (0006, 0022, 0077: word processing documents, question answering systems and document processing systems are discussed).


Claim 16:
Brennan teaches A system comprising: a memory; and a processing device, coupled to the memory (0006), the processing device to: identify a text region in an electronic document (0085-86: “annotations may be used as a basis for defining multi-dimensional patterns for identifying candidate sections and/or candidate actual or inferred section headings within a document…patterns may be applied to the text in the document to identify portions of the text that are likely to be actual section headings”); determine that the text region comprises a candidate text portion that is a candidate for applying a formatting suggestion in accordance with a formatting type, wherein the determining is based on a comparison of the text region with a plurality of predetermined patterns (0085-87: “annotations may be used as a basis for defining multi-dimensional patterns for identifying candidate sections and/or candidate actual or inferred section headings within a document…patterns may be applied to the text in the document to identify portions of the text that are likely to be actual section headings…if a portion of text is identified as matching the pattern specified, then the portion of text may be identified as a candidate section heading and appropriate pointers or identifiers of the portion of text, or a copy of the portion of text, may be stored in a candidate section heading data structure”); identify, among a plurality of stored text records, a stored text record that corresponds to the candidate text portion, wherein the plurality of stored text records comprises additional text regions that previously had been determined to have satisfied at least one of the plurality of predetermined patterns (0076-84: “conceptual annotations…are based on one or more input ontologies...ontologies may comprise key domain dependent or independent ontologies...formal representations of knowledge as a set of concepts within a domain, and the relationships between pairs of concepts, to thereby model a document…associating a particular portion of text with a particular concept in an ontology”); confirm whether the formatting type is appropriate for the candidate text portion based on individual word matches between the candidate text portion and the stored text record (0076-90: Brennan discusses techniques of direct text matching candidate texts with previously established patterns).
Brennan, by itself, does not seem to completely teach a formatting type of a plurality of formatting types; and responsive to confirming that the formatting type is appropriate for the candidate text portion, generating a notification to a user of the electronic document of the formatting suggestion according to the formatting type.
The Examiner maintains that these features were previously well-known as taught by Hofman.
Hofman teaches a formatting type of a plurality of formatting types (0010: “the user can select one of the plurality of suggested formatting changes”); and responsive to confirming that the formatting type is appropriate for the candidate text portion, generating a notification to a user of the electronic document of the formatting suggestion according to the formatting type (0056-58: “generate a relevancy report that provides the predicted levels of interest…for each segment of the…user content…enable users each suggested formatting change is associated with a particular identified segment…a plurality of suggested formatting changes are presented by the formatting module…via the UI module”).
Brennan and Hofman are analogous art because they are from the same problem-solving area, optimizing content of an electronic document.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brennan and Hofman before him or her, to combine the teachings of Brennan and Hofman. The rationale for doing so would have been to obtain the benefit of making a plurality of formatting determinations regarding the content of an electronic document.
Therefore, it would have been obvious to combine Brennan and Hofman to obtain the invention as specified in the instant claim(s).

Claim 20:
Brennan teaches A non-transitory computer-readable medium comprising instruction that, responsive to execution by a processing device, cause the processing device to perform operations (0007) comprising: identifying a text region in an electronic document (0085-86: “annotations may be used as a basis for defining multi-dimensional patterns for identifying candidate sections and/or candidate actual or inferred section headings within a document…patterns may be applied to the text in the document to identify portions of the text that are likely to be actual section headings”); determining, by the processing device that the text region comprises a candidate text portion that is a candidate for applying a formatting suggestion in accordance with a formatting type, wherein the determining is based on a comparison of the text region with a plurality of predetermined patterns (0085-87: “annotations may be used as a basis for defining multi-dimensional patterns for identifying candidate sections and/or candidate actual or inferred section headings within a document…patterns may be applied to the text in the document to identify portions of the text that are likely to be actual section headings…if a portion of text is identified as matching the pattern specified, then the portion of text may be identified as a candidate section heading and appropriate pointers or identifiers of the portion of text, or a copy of the portion of text, may be stored in a candidate section heading data structure”); identifying, among a plurality of stored text records, a stored text record that corresponds to the candidate text portion, wherein the plurality of stored text records comprises additional text regions that previously had been determined to have satisfied at least one of the plurality of predetermined patterns (0076-84: “conceptual annotations…are based on one or more input ontologies...ontologies may comprise key domain dependent or independent ontologies...formal representations of knowledge as a set of concepts within a domain, and the relationships between pairs of concepts, to thereby model a document…associating a particular portion of text with a particular concept in an ontology”); confirming whether the formatting type is appropriate for the candidate text portion based on individual word matches between the candidate text portion and the stored text record (0076-90: Brennan discusses techniques of direct text matching candidate texts with previously established patterns).
Brennan, by itself, does not seem to completely teach a formatting type of a plurality of formatting types; and responsive to confirming that the formatting type is appropriate for the candidate text portion, generating a notification to a user of the electronic document of the formatting suggestion according to the formatting type.
The Examiner maintains that these features were previously well-known as taught by Hofman.
Hofman teaches a formatting type of a plurality of formatting types (0010: “the user can select one of the plurality of suggested formatting changes”); and responsive to confirming that the formatting type is appropriate for the candidate text portion, generating a notification to a user of the electronic document of the formatting suggestion according to the formatting type (0056-58: “generate a relevancy report that provides the predicted levels of interest…for each segment of the…user content…enable users each suggested formatting change is associated with a particular identified segment…a plurality of suggested formatting changes are presented by the formatting module…via the UI module”).
Brennan and Hofman are analogous art because they are from the same problem-solving area, optimizing content of an electronic document.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brennan and Hofman before him or her, to combine the teachings of Brennan and Hofman. The rationale for doing so would have been to obtain the benefit of making a plurality of formatting determinations regarding the content of an electronic document.
Therefore, it would have been obvious to combine Brennan and Hofman to obtain the invention as specified in the instant claim(s).
Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177